Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION                                            

Priority

           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Information Disclosure Statement
          
          The references cited on a Form PTO 1449 have been considered.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections

                                                 Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

           (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1 and 3-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toya (US Pub. 2019/0118539).

         Toya discloses in Figures 1-10 a liquid ejecting apparatus comprising:
         Regarding claim 1, a mounting portion (18) to which a liquid container (17) that accommodates a liquid (ink) is mounted, wherein the mounting portion (18) has a liquid introduction portion (25) that is inserted into the liquid container (17) that is mounted to the mounting portion (18), and a first receiving portion (53) that is provided below the liquid introduction portion (25), the first receiving portion (53) has a first recess portion (41) and a second recess portion (31), the liquid introduction portion (25) extends in a direction opposite to a mounting direction that is a direction in which the liquid container (17) moves when the liquid container (17) is mounted to the mounting portion (18), and the second recess portion (31) is provided at a position closer to a tip of the liquid introduction portion (25) than the first recess portion (41) is in the mounting direction (Figures 1-3 and 7-9).
         Regarding claim 3, wherein each of the first recess portion (41) and the second recess portion (31) has a groove (32, 82) (Figure 9).
         Regarding claim 4, wherein the first receiving portion (53) has a discharge port (41) for discharging the liquid (ink) received by the first recess portion (82) from the first receiving portion (53) (Figures 7 and 9).
         Regarding claim 5, a detecting portion (61) that detects the liquid (ink); and a guide path (62) for guiding the liquid discharged from the discharge port (41) to the detecting portion (61) (Figures 9-10, paragraphs 0046 and 0064).
        Regarding claim 6, a second receiving portion (bottom number 53) that receives the liquid

         Regarding claim 7, a detecting portion (61) that detects the liquid (ink), wherein the detecting portion (61) is provided in the first recess portion (41, 82) (Figures 9-10).
         Regarding claim 8, wherein the first receiving portion has an absorber (63) that absorbs the liquid (ink) at a position that is in contact with the second recess portion (32) (Figures 7-10).
         Regarding claim 9, a liquid ejection apparatus (11) comprising the mounting unit (18) and a liquid ejection head (15) hat ejects a liquid (ink) accommodated in the liquid container (17) mounted to the mounting portion (18) (Figure1);
         Regarding claim 10, a liquid ejection apparatus (11) comprising the mounting unit (18) (Figure 1); 
a liquid ejection head (15) that ejects a liquid (Figure 1); and 
a flow path member (27, 29, 16, 28) for communicating the mounting portion (18) and the liquid ejection head (15), wherein the flow path member has a flexible tube (27), and a first molded body (29) provided at least one end of the flexible tube (27), the first molded body has a covering portion that covers an end portion of the flexible tube (27), and the covering portion has a visual recognition portion in which a position of the end portion is visually recognized (Figures 1 and 3).
Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pat. 7,806,523; US Pat. 9,227,407; US Pub. 2005/0248637; US Pub. 2007/0268344) cited in the PTO 892 form show an ink jet printer which is deemed to be relevant to the present invention.  These references should be reviewed.


Allowable Subject Matter  
      
         Claim 2 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a mounting unit comprising a slider, wherein the slider has a receiver that is located between the liquid introduction portion and the first receiving portion in a vertical direction and receives the liquid, and a discharge portion that discharges the liquid received by the receiver to the first receiving portion, the discharge portion moves between a first position where the discharge portion vertically overlaps the first recess portion, and a second position where the discharge portion vertically overlaps the second recess portion, the discharge portion is located at the first position when the liquid container is mounted to the mounting portion, and the discharge portion is located at the second position when the liquid container is not mounted to the mounting portion in the combination as claimed.

CONCLUSION

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..

           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7663. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). 

 
/ANH T VO/Primary Examiner, Art Unit 2853